
	
		II
		111th CONGRESS
		1st Session
		S. 480
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2009
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To establish the Office of Regional Economic Adjustment
		  in the Department of Commerce, to assist regions affected by sudden and severe
		  economic dislocation by coordinating Federal, State, and local resources for
		  economic adjustment and by providing technical assistance, and for other
		  purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Regional Economic Recovery
			 Coordination Act of 2009.
		2.PurposeThe purpose of this Act is to assist
			 eligible regions affected by sudden and severe economic dislocation by—
			(1)identifying and coordinating Federal,
			 State, and local economic development resources;
			(2)providing technical assistance in support
			 of regional economic development strategies; and
			(3)integrating public and private economic
			 development strategies for such regions.
			3.DefinitionsIn this Act:
			(1)DirectorThe
			 term Director means the Director of the Office of Regional
			 Economic Adjustment appointed under section 4(b).
			(2)Eligible
			 regionThe term eligible region means a region
			 that—
				(A)has been
			 certified by the Director under section 5(a); and
				(B)has established a
			 Regional Economic and Workforce Development Coordinating Committee under
			 section 6(a).
				(3)Mass
			 layoffThe term mass layoff has the meaning given
			 the term in section 2 of the Worker Adjustment and Retraining Notification Act
			 (29 U.S.C. 2101).
			(4)OfficeThe
			 term Office means the Office of Regional Economic Adjustment
			 established under section 4(a).
			(5)Plant
			 closingThe term plant closing has the meaning given
			 the term in section 2 of the Worker Adjustment and Retraining Notification Act
			 (29 U.S.C. 2101).
			(6)Rural
			 communityThe term rural community means a community
			 that has a rural-urban continuum code of 4, 5, 6, 7, 8, or 9, as defined by the
			 Economic Research Service of the Department of Agriculture.
			(7)SecretaryThe
			 term Secretary means the Secretary of Commerce.
			(8)Sudden and
			 severe economic dislocationThe term sudden and severe
			 economic dislocation has the same meaning as such term when used in
			 section 209(a) of the Public Works and Economic Development Act of 1965 (42
			 U.S.C. 3149).
			(9)Urban
			 communityThe term urban community means a community
			 that has a rural-urban continuum code of 1, 2, or 3, as defined by the Economic
			 Research Service of the Department of Agriculture.
			4.Office of
			 Regional Economic Adjustment
			(a)EstablishmentThere
			 is established in the Department of Commerce an office to be known as the
			 Office of Regional Economic Adjustment.
			(b)DirectorThe
			 Director of the Office of Regional Economic Adjustment shall be the head of the
			 Office. The Director shall be appointed by the Secretary from among individuals
			 qualified to perform the duties of the position.
			(c)PersonnelThe
			 Office shall have such staff as may be necessary to carry out the functions
			 described in subsection (d).
			(d)FunctionsThe
			 functions of the Office are as follows:
				(1)To provide
			 leadership, support, and coordination for a comprehensive management program to
			 address economic dislocation in eligible regions.
				(2)To assist the
			 Assistant Secretary of Commerce for Economic Development in making the central
			 information clearinghouse maintained under section 502(1) of the Public Works
			 and Economic Development Act of 1965 (42 U.S.C. 3192(1)) readily accessible to
			 States and eligible regions so that such States and regions can easily obtain
			 information regarding economic adjustment assistance available to them under
			 Federal law.
				(3)To coordinate the
			 Federal response to eligible regions undergoing sudden and severe economic
			 dislocation by—
					(A)identifying all
			 Federal, State, and local resources that are available to assist such regions
			 in recovering from sudden and severe economic dislocation;
					(B)ensuring that all
			 Federal agencies offering economic adjustment assistance to such regions do so
			 in a targeted, integrated manner that ensures that officials of such regions
			 are aware of all available Federal assistance for the economic adjustment of
			 such regions;
					(C)ensuring timely
			 consultation and cooperation between Federal, State, and regional officials
			 concerning economic adjustment for such regions;
					(D)identifying and
			 strengthening existing agency mechanisms designed to assist such regions in
			 economic adjustment and workforce redeployment;
					(E)applying, to the
			 extent practicable, consistent policies, practices, and procedures in the
			 administration of Federal programs that are used to assist with the economic
			 adjustment of such regions;
					(F)creating,
			 maintaining, and using a uniform economic database to analyze regional economic
			 adjustment activities; and
					(G)upon request by
			 an eligible region, assigning a Federal economic recovery coordinator to work
			 with the region in accordance with section 7.
					(4)To provide
			 comprehensive technical assistance to any eligible region seeking to—
					(A)identify serious
			 economic problems in such region that result from a sudden and severe economic
			 dislocation;
					(B)integrate the
			 major groups and organizations significantly affected by the economic
			 adjustment of such region;
					(C)access Federal,
			 State, and local resources designed to assist in the economic adjustment and
			 workforce development of such region;
					(D)explore layoff
			 aversion strategies, including employee ownership and alternate financing;
			 and
					(E)diversify and
			 strengthen the economy of the region.
					(5)To establish an
			 interagency regional economic adjustment working group, consisting of the
			 representatives of any Federal department or agency with responsibility for
			 economic adjustment or workforce development, including representatives of the
			 following:
					(A)The Department of
			 Agriculture.
					(B)The Department of
			 Defense.
					(C)The Department of
			 Education.
					(D)The Department of
			 Labor.
					(E)The Department of
			 Housing and Urban Development.
					(F)The Department of
			 Health and Human Services.
					(G)The Small
			 Business Administration.
					(H)The Department of
			 the Treasury.
					(I)The Department of
			 Commerce.
					(J)The National
			 Economic Council.
					5.Notification and
			 certification
			(a)CertificationNot
			 later than 15 days after the Secretary receives a notice under section 3(e) of
			 the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2102(e)) with
			 respect to a plant closing or mass layoff, the Director shall certify for
			 purposes of this Act the region in which the plant closing or mass layoff is
			 located if 1 or more of the following conditions apply:
				(1)Number of job
			 losses
					(A)Urban
			 communityIn the case that the region is comprised of an urban
			 community, not fewer than 500 individuals employed in such community have
			 received written notices under section 3 of the Worker Adjustment and
			 Retraining Notification Act (29 U.S.C. 2102) in the most recent 6-month period
			 for which data are available.
					(B)Rural
			 communityIn the case that the region is comprised of a rural
			 community, not fewer than 300 individuals employed in such community have
			 received such written notices in the most recent 6-month period for which data
			 are available.
					(2)Percent of
			 workforce unemployedThe unemployment rate for the region is not
			 less than 1 percent greater than the national unemployment rate for the most
			 recent 12-month period for which data are available through the Bureau of Labor
			 Statistics.
				(b)Notification to
			 certified regionsNot later than 15 days after the Director
			 certifies a region under subsection (a), the Director shall notify the Governor
			 of the State of such region and the officials of the region—
				(1)of such
			 certification;
				(2)of the provisions
			 of this Act;
				(3)how to access the
			 central information clearinghouse maintained under section 502(1) of the Public
			 Works and Economic Development Act of 1965 (42 U.S.C. 3192(1)); and
				(4)how to obtain the
			 technical assistance described in section 4(d)(4).
				6.Regional
			 Economic and Workforce Development Coordinating Committee
			(a)EstablishmentA
			 region may establish a committee in accordance with the provisions of this
			 section to be known as a Regional Economic and Workforce Development
			 Coordinating Committee (in this section referred to as a
			 Committee).
			(b)Composition of
			 a Committee
				(1)Local
			 participationA Committee established by a region under
			 subsection (a) shall be composed of representatives of the groups significantly
			 affected by sudden and severe economic dislocation in such region, such
			 as—
					(A)State, tribal,
			 municipal, county, and regional governments;
					(B)planning
			 boards;
					(C)local
			 businesses;
					(D)labor and health
			 organizations;
					(E)2-year
			 institutions of higher education (as defined in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001));
					(F)vocational
			 institutions; and
					(G)religious and
			 other community-based groups that provide assistance to the workers of the
			 region and the families of such workers.
					(2)Federal
			 participationA Committee of a region shall have as ex officio
			 members the following:
					(A)A Federal
			 economic recovery coordinator assigned by the Director under section 7(a) to
			 such region.
					(B)Such
			 representatives of Federal agencies as the coordinator described in
			 subparagraph (A) considers necessary.
					(3)Existing
			 organizationA region may designate an existing organization in
			 the region as a Committee for purposes of this Act if the organization meets
			 the requirements under paragraphs (1) and (2).
				(c)DutiesThe
			 duties of a Committee of a region are as follows:
				(1)To ascertain the
			 severity of the economic dislocation of the region, including consideration of
			 measures of unemployment rates and employment opportunities.
				(2)To assess the
			 capacity of the region to respond to such economic dislocation and the needs of
			 such region as such region undertakes economic adjustment, taking into
			 consideration such factors as the following:
					(A)The number of
			 jobs lost as a result of the economic dislocation.
					(B)The size of the
			 region.
					(C)The diversity of
			 industries in the region.
					(D)The skills of the
			 labor force in the region.
					(E)The condition of
			 the labor market of the region.
					(F)The availability
			 of financial resources in the region.
					(G)The quality and
			 availability of educational facilities, including 2-year institutions of higher
			 education and vocational institutions, that serve the region.
					(3)To facilitate a
			 dialogue between concerned interests in the region, represent the impacted
			 region, and ensure all interests in the region work collaboratively toward
			 collective goals without duplication of effort or resources.
				(4)To create an
			 executive council with an equitable representation of regional interests to
			 ensure coordination and cooperation among all stakeholders of the
			 region.
				7.Federal economic
			 recovery coordinators
			(a)AssignmentUpon
			 the request of an eligible region, the Director shall assign a Federal economic
			 recovery coordinator to such region to carry out the duties described in
			 subsection (b).
			(b)DutiesThe
			 duties of a Federal economic recovery coordinator assigned under subsection (a)
			 to an eligible region are as follows:
				(1)To provide
			 technical assistance to the eligible region and assist in the development of a
			 comprehensive economic development strategy (as used in sections 203 and 302 of
			 the Public Works and Economic Development Act of 1965 (42 U.S.C. 3143 and
			 3162)) for such region, including applying for applicable grants to develop or
			 implement such plan.
				(2)At the local or
			 regional level, to coordinate the response of all Federal agencies offering
			 economic adjustment assistance to the eligible region.
				(3)Serve as an ex
			 officio member of the Regional Economic and Workforce Development Coordinating
			 Committee of such region established under section 6(a).
				(4)To act as a
			 liaison between the Regional Economic and Workforce Development Coordinating
			 Committee established by the eligible region and all Federal agencies that
			 offer economic adjustment assistance to eligible regions, including the
			 following:
					(A)The Department of
			 Agriculture.
					(B)The Department of
			 Defense.
					(C)The Department of
			 Education.
					(D)The Department of
			 Labor.
					(E)The Department of
			 Housing and Urban Development.
					(F)The Department of
			 Health and Human Services.
					(G)The Small
			 Business Administration.
					(H)The Department of
			 the Treasury.
					(I)The National
			 Economic Council.
					(J)The Department of
			 Commerce.
					(5)To report
			 regularly to the Director regarding the progress of economic adjustment in the
			 eligible region.
				(6)To perform such
			 other duties as the Secretary or the Director consider appropriate.
				8.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as may be
			 necessary for each of the fiscal years 2009 through 2011.
		9.Notice to the
			 SecretarySection 3 of the
			 Worker Adjustment and Retraining Notification Act (29 U.S.C. 2102) is amended
			 by adding at the end the following:
			
				(e)Notice to the
				SecretaryNot later than 60 days after a plant closing or mass
				layoff, the employer involved shall submit to the Secretary of Labor and the
				Secretary of Commerce separate notifications of the closing or layoff and the
				number of employees affected by such closing or
				layoff.
				.
		
